DETAILED ACTION 
Claims 1-6, submitted on June 24, 2020, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Maintained Rejections Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1 and 3-6 remain rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lyndon (WO 2008/030121 A1).  
Lyndon (cited in the prior action) discloses a sweetener composition comprising up to 75% mogroside V and up to 95% total terpene glycosides (p. 4, ll. 3-7 and 21-26) made from luo han 
The claims at issue use product-by-process limitations, which are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product may have been made by a different process.  It is Office policy that once a product appearing to be substantially iden-tical is found in the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  As a practical mat-ter, the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  See MPEP 2113.  
Response to Arguments 
Applicant argues (see applicant’s Remarks, submitted April 21, 2021, at pp. 2-3) that “Lyndon fails to disclose a sweetener composition comprising up to 75% mogroside V” because there is no working example in the reference demonstrating a concentration this high.  On the 
When a reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, “the burden shifts to the applicant to submit rebuttal evidence of nonenablement.”  A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the refer-ence describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; “proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.”  See MPEP 2121.  
It is a reasonable presumption that Lyndon is enabling of a method of making a mogro-side V composition as high as 75% because the reference gives detailed instructions (see “Prep-aration of sweetening compositions of the invention” at p. 11 et seq.), including information about obtaining Luo Han Guo fruit (p. 12), shredding or crushing the fruit (p. 12), extracting the product (pp. 12-13), clarification (p. 13), removing protein contaminants (pp. 13-14), resin-based purification (p. 14-15), and so forth (see, generally, the Examples at pp. 17-34).  Applicant appears to take the position that the burden is on the examiner to provide proof that 75% purity is possi-ble.  MPEP 2121, however, is clear that “proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation;” instead, “the burden shifts to the applicant to submit rebuttal evidence of nonenablement.”  Applicant has presented no specific rebuttal evidence of nonenablement, other than a general allegation that the reference is not enabling of a 75% concentration.  Mere attorney argument is not evidence.  See MPEP 2145(I).  The examiner main-tains that Lyndon describes a method in sufficient detail to enable a person of ordinary skill in the art to make of making a composition within the scope of the instant claims, namely, a com-position having up to “75% mogroside V.”  

Claim 2 remains rejected under pre-AIA  35 U.S.C. 103(a) as being prima facie obvious over Lyndon as applied above, and further in view of Kim (“Natural high potency sweeteners” in “Handbook of Sweeteners” by Marie et al. (Eds.), Springer Science+Business Media (New York), pp. 116-185, copyright 1991).  
The disclosure of Lyndon is relied upon as set forth above.  Although Lyndon discloses using “other sweetening agents” (p. 5, ll. 8-9), it does not specifically disclose any specific exam-ples.  One would therefore naturally look to the prior art for this missing information, which question is answered by Kim (cited in the prior action), which discloses several high-intensity sweeteners recited in instant claim 2 (see, e.g., Table 6.3 at p. 144), as well as their commercial use in food products within the meaning of claim 4.  
Response to Arguments 
Applicant has not separately argued this basis for rejection, so it is maintained for the reasons discussed above.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628